Citation Nr: 9934939	
Decision Date: 12/15/99    Archive Date: 12/23/99

DOCKET NO.  98-11 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from November 1969 to 
June 1971.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri.  


FINDINGS OF FACT

The claim for service connection for PTSD is plausible.  


CONCLUSION OF LAW

The claim for service connection for PTSD is well grounded.  
38 U.S.C.A § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board must determine whether the 
veteran's claim for service connection for PTSD is well 
grounded with in the meaning of 38 U.S.C.A. § 5107(a).  The 
evidence provides a current diagnosis for PTSD as evidenced 
by a VA examination dated in July 1997; the veteran has 
identified stressors that he feels led to the development of 
his PTSD.  The Board notes that the medical evidence suggests 
that the veteran's PTSD is related to service.  Based on the 
foregoing, the Board finds that the claim for service 
connection for PTSD is well grounded.  That is, the Board 
finds that this claim is plausible.  With respect to this 
claim, the Board finds that further assistance to the veteran 
is required by statute as set forth below.  


ORDER

The claim for service connection for PTSD is well grounded, 
the claim is granted for that limited purpose.  


REMAND

In this matter, the veteran asserts that he developed PTSD as 
a result of his tour of duty in the Republic of Vietnam.  The 
veteran testified at a personal hearing in November 1998 that 
a truck in which he was driving during a convey broke down 
and he was required to remain with the vehicle alone.  The 
veteran stated that he waited for an almost an entire day and 
was without water, without food, and was in fear for his 
life.  Additional stressors include exposure to mortar 
attacks and fire and exposure to dead bodies.  

Service personnel records reflect that the veteran served in 
Vietnam from July 1970 to July 1971.  He was assigned to HQ 
52nd Signal Battalion USARPACV in 1971 from August 1970 to 
February 1971.  

The U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) provided information in February 1998 regarding 
the veteran's tour of duty in Vietnam.  USASCRUR obtained two 
Operational Reports-Lessons Learned (OR-LL) submitted by the 
52nd Signal Battalion for the periods August through October 
1970 and February through April 1971.  It was noted that the 
OR-LL's listed combat activities to include mortar and rocket 
attacks, encountered by the veteran during his Vietnam tour.  
The Board notes that these were the only stressors provided 
by the veteran that could be verified.  

The RO based its denial of the veteran's claim on that the 
fact that the evidence did not establish that a stressful 
experience occurred.  In Cohen v. Brown, the United States 
Court of Appeals for Veterans Claims (Court) altered the 
analysis in connection with claims for service connection for 
PTSD.  Significantly, the Court found that the criteria for 
determining a diagnosis for PTSD in accordance with DSM-IV 
have changed from an objective ("would evoke . . . in almost 
anyone") standard in assessing whether a stressor is 
sufficient to trigger PTSD, to a subjective standard.  The 
sufficiency of a stressor is accordingly, now a clinical 
determination for the examining mental health professional.  
Cohen v. Brown, 10 Vet. App. 128, 141-142 (1997).  

Based on the foregoing, the Board is of the view that further 
development is required in this matter.  The case is REMANDED 
to the RO for the following actions:  

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who may possess additional 
records pertinent to his claim.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran which are not currently of 
record.  

2.  The RO should arrange for a VA 
psychiatric examination of the veteran by 
a board certified psychiatrist, if 
available, to determine the nature and 
extent of any current psychiatric 
disorder, including PTSD.  The claims 
folders and a copy of this Remand should 
be made available to the examiner for 
review prior to the examination.  All 
indicated studies should be performed, 
and the examination should be conducted 
in accordance with the provisions of the 
fourth edition of the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders.  
The examiner must specifically confirm or 
rule out a diagnosis of PTSD whether 
alone or co-existing with any other 
psychiatric disorder.  If PTSD is found, 
it is requested that the examiner 
identify and explain the elements of the 
diagnosis, including the stressors, 
accountable for the disorder.  If PTSD is 
not found, it is requested that the 
examiner identify and explain the 
elements of the diagnosis accountable for 
any other psychiatric disorder found to 
be present.  A complete rationale should 
be given for all opinions and conclusions 
expressed.  

3.  Thereafter, the RO should review the 
claims file and ensure that all 
developmental actions, including the 
medical examination and requested 
opinion, have been conducted and 
completed in full.  The RO should then 
undertake any other indicated development 
and readjudicate the issue on appeal.  

4.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case and 
provide the veteran and his 
representative with an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  All 
issues properly in appellate status should be returned to the 
Board at the same time.  By this REMAND, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the veteran until he is otherwise notified by the 
RO.  


		
	NADINE W. BENJAMIM
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).










